 DECISIONS OF NATIONAL LABOR RELATIONS BOARDSamuel Kosoff & Sons, Inc., and its alter ego FactsConstruction Company, Inc. and United Broth-erhood of Carpenters & Joiners of America,AFL-CIO, Local Union No. 12. Case 3-CA-1114227 March 1984DECISION AND ORDERBY CHAIRMAN DOTSON AND MEMBERSZIMMERMAN AND HUNTEROn 2 February 1983 Administrative Law JudgeWalter H. Maloney Jr. issued the attached decision.The Respondents, Samuel Kosoff & Sons, Inc. andFacts Construction Company, Inc., filed separateexceptions and supporting briefs. The GeneralCounsel filed a brief in support of the judge's deci-sion.' The Charging Party filed an answering briefto the Respondents' exceptions and supportingbriefs. The Respondents filed answering briefs tothe Charging Party's brief.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings, findings, andconclusions and to adopt the recommendedOrder. 2ORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge and orders that the Respondents, SamuelKosoff & Sons, Inc., and its alter ego Facts Con-struction Company, Inc., Syracuse, New York, itsofficers, agents, successors, and assigns, shall takethe action set forth in the Order.t The General Counsel also filed an exception to the judge's findingthat Respondent Samuel Kosoff & Sons, Inc. purchases and delivers tojobsites within the State of New York supplies, goods, and materialsvalued in excess of $20,000 which were purchased from businesses whichin turn purchased such materials directly from points and places locatedoutside the State of New York. The General Counsel contends that the$20,000 figure should read $50,000. The Respondents stipulated and therecord shows that the correct figure is $50,000. Accordingly, we correctthis error in fn. 2 of the judge's decision.' The Charging Party filed with the Board a motion for special permis-sion to appeal from the Order of the administrative law judge denying itsmotion to reopen the record. In light of our decision to affirm the judge'srulings, findings, and conclusions, we deny this motion.269 NLRB No. 82DECISIONFINDINGS OF FACTSTATEMENT OF THE CASEWALTER H. MALONEY JR., Administrative Law Judge.This case came on for hearing before me in Syracuse,New York, upon a consolidated unfair labor practicecomplaint,' issued by the Regional Director for Region3, which alleges that Respondents Samuel Kosoff &Sons, Inc. (Kosoff), and its alter ego, Facts ConstructionCompany, Inc.2(Facts) violated Section 8(a)(1) and (5)of the Act. More particularly, the remaining portion ofthe consolidated complaint, which is now being severed,alleges that the Respondents Kosoff and Facts are eithera single employer which employs carpenters in a singlebargaining unit or that Facts is an alter ego of Kosoff.From this premise, the General Counsel argues thatFacts, a nonunion company, is obligated to observe theterms and conditions of a union contract which the Car-penters entered into with Kosoff. The complaint also al-leges that Kosoff violated Section 8(a)(1) and (5) of theAct by refusing to supply the Union with requested in-formation bearing upon its contention that Kosoff andFacts are one and the same business enterprise. Kosoffand Facts contend that they are totally separate business-es and that Facts has no obligation to adopt and observethe Carpenters' contract. Kosoff further asserts that theinformation requested by the Union is not relevant to theUnion's responsibility in representing carpenters who areemployed by Kosoff. Upon these contentions, the issuesherein were joined. 3' The principal docket entries in this case are as follows:The charge in Case 3-CA- 11142 filed by United Brotherhood of Car-penters & Joiners of America, AFL-CIO, Local Union No. 12 (hereincalled the Union or Carpenters), against both Respondents on July 27,1982; original consolidated amended complaint issued on September 9,1982; Respondent Kosoffs answer filed September 13, 1982; RespondentFacts' answer filed at the hearing; hearing held in Syracuse, New York,November 8-10, 1982; briefs filed by all parties on or before January 3,1983.This case was originally consolidated with the complaint in Case 3-CA-11004, which arose out of a charge filed against Respondent Kosoffby the International Union of Bricklayers and Allied Craftsmen, Local28, AFL-CIO-CLC. Case 3-CA-11004 became the subject of an all-party informal settlement agreement, which was approved at the hearingby me. Accordingly, Case 3-CA-11004 is hereby severed from Case 3-CA- 11142. In light of the General Counsel's motion, dated January 18,1983, advising that compliance with the agreement has taken place andrequesting leave to withdraw the complaint, leave is hereby granted.I The Respondents admit, and I find, that Respondent Kosoff is a NewYork corporation which maintains its office and principal place of busi-ness in Syracuse, New York. It is engaged as a general contractor in theconstruction industry. In the course of its business, Respondent Kosoffannually derives gross revenues in excess of $500,000 and purchases anddelivers to jobsites within the State of New York supplies, goods, andmaterials valued in excess of $20,000 which were purchased from busi-nesses which in turn purchased such materials directly from points andplaces located outside the State of New York. Accordingly, RespondentKosoff is an employer within the meaning of Sec. 2(2), (6), and (7) of theAct. The Union is a labor organization within the meaning of Sec. 2(5) ofthe Act.3 Certain errors in the transcript are noted and corrected.424 SAMUEL KOSOFF & SONSI. THE UNFAIR LABOR PRACTICES ALLEGEDRespondent Samuel Kosoff & Sons, Inc. has operateda medium-sized general contracting firm in Syracuse,New York, since about 1949. Since its foundation bySamuel Kosoff, now deceased, the firm has operated as aunion contractor and has, either directly or through atrade association, maintained contracts with various labororganizations, including Carpenters Local 12. The mostrecent contract with Local 12 was concluded on behalfof Kosoff and other contractors by Building Trades Em-ployers Association of Central New York, Inc. (nowcalled the Construction Employers Association of Cen-tral'New York, Inc.). It became effective June 1, 1981,and expires on May 31, 1984. This contract contains 9-1/2 pages setting forth, in the most minute detail, theextent of its coverage in terms of the type of workclaimed by the Carpenters.Depending on the season of the year, Kosoff has em-ployed anywhere from 15 to 50 journeymen who arecovered by this agreement or predecessor agreements.Kosoff does not employ electricians, plumbers, or roof-ers, but subcontracts such work to firms having contractswith unions representing those trades. The Carpenters'contract contains a conventional jobsite no-subcontract-ing provision.4Kosoff operates not only in the Syracusearea (Onondaga County) but throughout central NewYork State. The territorial jurisdiction of Local 12 ex-tends only to Onondaga County. However, the Respond-ent feels obliged to hire union carpenters from otherlocals when operating elsewhere and occasionally em-ploys members of Local 12 on jobs located outside On-ondaga County. Its contract with Local 12 provides fortravel pay to cover such eventualities.The Respondent Kosoff is a corporation which isowned by three individuals-Allen S. Kosoff, the grand-son of the founder, Claude W. Powell, and Frederick T.DeLany Jr. Kosoff currently serves as president, Powellas vice president, and DeLany as secretary-treasurer.Allen Kosoff is a registered architect and maintains anoffice for the practice of architecture in the same build-ing which houses the Kosoff office. He devotes only afraction of his working time to the operation of theKosoff corporation. Powell and DeLany are its principaloperating chiefs, with DeLany handling most of thelabor relations matters. He has served as the corpora-tion's representative to the association which negotiateslabor contracts on behalf of the firm. Powell has beenArt. 27 provides, inter alia:Both parties hereto agree that all work sublet on the job site shallbe performed by the subcontractor under the terms of this Agree-ment. Said subcontractor shall be in contractual relation with theUnion. A subcontractor is defined as any person, firm, partnership,self-employed person or corporation who agrees, under contract,oral or written, with the general contractor or his subcontractor toperform on the job site any part or portion of the work covered bythis Agreement, including the operation of equipment, performanceof labor, and installation of materials. Job site shall mean the area ofthe job and surrounding the job generally accepted as being undercontrol of the prime contractor during construction.Forms which can be fabricated on or adjacent to the job site shallnot be sublet for fabrication off the job site, patent forms are ex-cluded from this clause.the firm's representative as trustee on certain jointly ad-ministered fringe benefit trust funds.John D. Schmidt was first employed by Kosoff in1970 as a laborer. Between that date and February 1981,Schmidt continued to work for Kosoff in progressivelymore responsible positions, serving as labor foreman, esti-mator, and then field superintendent. When businessbecame slow in the fall of 1980 and the early winter of1981, Allen Kosoff hit upon the idea of establishing an-other company and operating it under the direct supervi-sion and control of Schmidt. On February 19, 1981, Re-spondent Facts Construction Company, Inc. filed a cer-tificate of incorporation in the State of New York. It hadfour shareholders who held an equal interest in the cor-poration-Allen Kosoff, DeLany, Powell, and Schmidt.They were all elected to be directors of the firm. Therecord is silent as to whether the first three made a cashcontribution to establish Facts; Schmidt did not. He waselected president and Allen Kosoff was elected secre-tary-treasurer. At the same point in time, Allen Kosoff,DeLany, and Powell signed an indemnification agree-ment with the Lincoln First Bank-Central, the institutionwith which Kosoff does its banking, which enabled thebank to extend to Facts a $10,000 line of credit for start-up and operating expenses. About $6000 or $7000 of thatcredit was utilized.Allen Kosoff testified that the reasons for establishingFacts were two-fold. He and his coprincipals wanted toretain the services of Schmidt in the face of an economicdownturn which might have resulted in a decision byKosoff to terminate his services. Moreover, Kosoff hadbeen losing business, especially residential and commer-cial renovation work, to nonunion firms with whom theycould not compete. Most of its current jobs were ob-tained on a bid basis. Its owners felt they had beenpriced out of a market they used to serve. This limitationbecame particularly acute as new construction work inthe area diminished. The principals felt that, by the useof a firm that was not required to pay union wages andfringe benefits and to observe union craft lines, theycould obtain additional business which they were thenpassing up. The four principals of Facts agreed from theoutset to operate Facts as a nonunion firm. Indeed, thiswas their admitted motivation in establishing it.As discussed more fully hereinafter, Facts began itsoperation in the early spring of 1981 with Schmidt incharge. It established many of the accoutrements of aseparate organization. Facts rented an office from Ko-soffs accountant, established a separate telephone listing,and set up its own books and accounts. With the help ofAllen Kosoff, Schmidt sent out an advertising circular toprospective customers on a letterhead which he and A.Kosoff designed. The letter was sent to people whomSchmidt had met during his tenure as a Kosoff superin-tendent and to others in the construction industry whosenames were secured in various ways. It read:I would like to bring to your attention the avail-ability of a full service, reliable construction firm.FACTS offers a complete range of services frombudget and detailed estimates to completedesign/build packages.425 DECISIONS OF NATIONAL LABOR RELATIONS BOARDFACTS is one of the most progressive SOLARAND ENERGY CONSERVATION oriented firmsin this area. We have extensive experience in energyrehabilitation and commercial renovation, rangingfrom modular passive solar additions to milliondollar renovation projects. A prime on-goingproject is the 650 James Street Office Building.As president of FACTS, I have more than adecade of construction experience, having filledboth estimating and project manager positions withSamuel Kosoff & Sons, Inc.Allen Kosoff, a registered architect, is one of theowners and an active adviser to FACTS. He ishighly qualified in the field of passive solar archi-tecture, cost estimating, and remodeling design.We stress reliability, quality, and value in all ofour work and, as FACTS is an open shop firm, ourprices are most competitive.Please contact us for your energy conservation,renovation, and new construction needs.For your cost estimates, technical service and ad-ditional information, contact FACTS at 478-5377.Schmidt was and is the sole supervisor for Facts. Heperforms the estimating, enters into contracts with cus-tomers, hires and fires employees, directs work at thejobsite, administers its small office, and has borrowedmoney for vehicle purchases by Facts. Depending on theseason, Facts has hired as many as 12 construction em-ployees who are termed utilitymen. While Facts acts asgeneral contractor on its various jobs, these jobs often in-clude plumbing, electrical work, painting, and workother than carpentry. A utilityman is expected to dowhatever work is assigned and is paid at various rates,even within the same week, depending upon the job hedoes and Schmidt's evaluation of how well he does it.While Kosoff has handled jobs in excess of $1 millionand frequently handles jobs in the range of $300,000-S500,000, Facts normally does not seek or perform a jobin excess of $70,000.Bonding has recently become a problem in the con-struction industry in the central New York area. In orderto bid a job of any size, various bonds are required andcontractors have been experiencing difficulty in obtain-ing necessary bonding. Even an established firm likeKosoff could not obtain bonding until its principals andtheir wives pledged their personal assets to indemnifyKosoff's bonding company. Facts is not a bondable com-pany and is thus precluded from bidding on manyprojects. As discussed infra, Facts has performed workon bonded jobs but only as a subcontractor for Kosoff,taking advantage of Kosoff's capacity as a bonded bidderas an umbrella for its own performance.In the fall of 1981, the Charging Party began hearingrumors that Kosoff, one of its signatory employers, wassetting up a "double-breasted" operation. As part of aneffort to track down these rumors, Charles D. Dennis,the Local's financial secretary, and Kevin Thompson, anorganizer from the Carpenters International, visited a jobon James Street in the city of Syracuse which they hadheard was being performed by Facts. While they werethere, they ran into DeLany, who had come to theJames Street building to visit the office of an architect.DeLany asked them what they were doing at the JamesStreet location, stating that "this is my non-organizingoutfit."5Some months later, in June 1982, Dennis visiteda job in progress at the Agway Building at Widewaters.There he saw Facts putting up divider walls in an emptybuilding and doing other carpentry work. He learnedthat the job was being performed for the New YorkTelephone Company, which lets contracting work onlyto firms.that are on its qualified bid list. In the summerof 1982, William E. Bronson, general representative ofthe Carpenters International, visited a post office at Sa-vannah, New York, and found that Facts was performinga job which had been let to Kosoff by the U.S. PostalService and then subcontracted to Facts. He also learnedthat Facts was performing other jobs at post officesunder subcontract from Kosoff.The Union had previously complained to Powell thatKosoff was violating the subcontracting clause in its col-lective-bargaining agreement by subcontracting carpen-try work to a nonunion subcontractor but to no avail.On June 23, 1982, Union President Leon Ilnitzki wrote aletter to Allen Kosoff, in the latter's capacity as presi-dent of Kosoff, and requested certain information. Theletter read:It has come to this Union's attention that youhave an ownership interest in Facts ConstructionCo., Inc. and that that Company is performingwork of the type within the bargaining unit coveredby the collective bargaining agreement between thisUnion and Samuel Kosoff & Sons, Inc. In order forthis Local to police the existing collective bargain-ing agreement, it is necessary for us to have the fol-lowing information from you:1. Identify the officers of Facts Construction Co.,Inc. ("Facts").2. Identify the shareholders of Facts and the per-centage ownership interest of each shareholder.3. Identify any persons formerly employed bySamuel Kosoff & Sons, Inc. ("Kosoff") who havebeen or are now employed by Facts; and identifythe capacity of their employment for each entity.4. Set forth when Facts was incorporated, andidentify the work (i.e., by job or project) that hasbeen performed by Facts within the jurisdiction thatwould be covered by the collective bargainingagreement between this Local and Kosoff.5. Identify for each of the jobs or projects, thenumber of employees utilized by Facts in the per-formance of work that is of the same type as thatcovered by the above-referred to collective bargain-ing agreement. For each employee, identify thelength and hours of employment.6. Identify any equipment owned by eitherKosoff and/or Facts which is leased to or utilizedby the other. Set forth the financial arrangement, ifs Later in his testimony Dennis said that perhaps DeLany had said that"this is my non-union outift." What is of significance is not whetherDeLany used the word "non-organizing" or "non-union" but that heused the word "my."426 SAMUEL KOSOFF & SONSany, governing the use of equipment, and statewhether the arrangement is in writing.7. Identify the jobs which have been bid byFacts, and state with respect to each job whether ornot Kosoff also bid the job.8. Identify any work that has been let from onecorporation to the other.9. Identify any work performed by one of thecompanies and which was estimated or bid by theother.10. With respect to any job or project performedby Facts, state whether or not Kosoff performedwork or was present on the same job.11. State whether any employees of either com-pany are sometimes employed by the other compa-ny or receive remuneration from the other compa-ny, and, if so, describe the circumstances underwhich that occurs.Would you please provide this information withintwo weeks of receipt of this letter. Thank you verymuch for your anticipated cooperation.On July 12, 1982, DeLany replied to Local 12 onbehalf of Kosoff. His letter stated:This letter is to serve as our reply to your requestdated June 23, 1982. It has come to our attentionthat several Unions in the Up-State New York areahave been sending the same letter to several differ-ent companies. Apparently there is nothing uniqueor different about your inquiry which, we believe, isbut one in a general or blanket solicitation of thebuilding trades. Consequently, we must reject yourassertion that your inquiry is necessary "to policethe existing collective bargaining agreement."While we are advised that an employer has anobligation to provide information needed by a bar-gaining representative, we are also advised thatwhere the scope of the inquiry is outside the recog-nized bargaining unit, the Union must indicate theprobable relevance of the inquiry. Thus, your in-quiry does not list any contractual provisions of ourlabor agreement which are or may have been ger-mane to the requested information. In other words,you must disclose the intent and purpose of your re-quest. Finally, we point out that Samuel Kosoff &Sons, Inc., has no ownership interest in the subjectof Facts Construction Co., Inc., and therefore yourrequest must be denied. Moreover, we question thebona fides of your information which, frankly, webelieve is a matter of pure speculation.The charge in the instant case was filed by the Unionwithin 2 weeks after receiving the above-quoted letter.II. ANALYSIS AND CONCLUSIONSA. The Relationship of Kosoff to FactsThe principal issues litigated in this case are whetherFacts and Kosoff are a single employer, with or withoutseparate bargaining units, whether Facts is an alter egoof Kosoff, or none of the above. Toward a resolution ofthese issues, the parties have cited numerous contrastingand conflicting Board cases, many of which simply "turnon their facts." One of the clearest expositions of the lawin this area can be found in a recent Fifth Circuit case,Carpenters Local 1846 v. Pratt-Farnsworth, 690 F.2d 489(5th Cir. 1982), which arose in the context of a suit filedunder Section 301 of the Act. In its decision in Pratt.Farnsworth, the court (690 F.2d at 504-505) stated:The single employer doctrine is a creation of theBoard which allows it to treat two or more relatedenterprises as one employer within the meaning ofsection 2(2) of the NLRA .... Often the doctrineis invoked to combine the amount of business oftwo or more employers so that the whole willexceed the Board's self-imposed jurisdictional mini-mum. ...The doctrine is not, however, limited touse only as a jurisdictional tool. The finding thattwo entities are a single employer may have theconsequences of treating them as one for purposesof considering the existence of an unfair labor prac-tice in a proceeding before the Board. E.g., Hage-man Underground Construction, 253 NLRB 60(1980) (certain respondents constituted a single em-ployer for purposes of NLRA; backhoe operatorsemployed by such respondents constituted a singleappropriate unit; such respondents violated sections8(a)(5) and (1) of the NLRA ...by refusing torecognize and bargain with the union as the exclu-sive representative of the employees in such unitand by failing to abide by the terms of the collec-tive bargaining agreement covering such employ-ees). The factors which the Board uses to determine...single employer status are (I) interrelation ofoperations, (2) common management, (3) centralizedcontrol of labor relations, and (4) common owner-ship. [Citations omitted.] As the court noted in DonBurgess [596 F.2d 378, 384 (9th Cir.), cert. denied444 U.S. 940 (1979)]:The Board has stressed the first three of thesefactors, as well as the presence of control oflabor relations .... However, no one of the fac-tors is controlling ...nor need all criteria bepresent. Single employer status ultimately de-pends on "all the circumstances of the case" andis characterized as an absence of an "arm's lengthrelationship found among unintegrated compa-nies." Local 627, International Union of OperatingEngineers v. NLRB, 171 U.S. App.D.C. 102, 107-108, 518 F.2d 1040, 1045-46 (1975), aff'd on thisissue sub nom. South Prairie Construction Co. v.Local 627, International Union of Operating Engi-neers, 425 U.S. 800. ..(1976).A finding of single employer status does not byitself mean that all the subentities comprising thesingle employer will be held bound by a contractsigned only by one. Instead, having found that twoemployers constitute a single employer for purposesof the NLRA, the Board then goes on to make afurther determination whether the employees ofboth constitute an appropriate bargaining unit. As427 DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe Ninth Circuit stated in Don Burgess, 596 F.2d at386, even if two firms are a single employer, aunion contract signed by one would not bind bothunless the employees of both constituted a singlebargaining unit. The Ninth Circuit then explainedthe difference between an inquiry into single em-ployer status and an inquiry into the appropriatenessof the bargaining unit:In determining the appropriateness of a bar-gaining unit the focus differs from that employedin deciding whether there is a single employer."In determining whether a single employer existswe are concerned with the common ownership,structure, and integrated control of the separatecorporations; in determining the scope of theunit, we are concerned with the community ofinterests of the employees involved." Peter KiewitSons' Co., 231 NLRB 76, 77 (1977).In discussing this distinction, the Fifth Circuit went on tosay:It is clear that the primary motivation of theBoard in making an independent unit determinationin a single employer case is to protect the rightsunder section 7 of the NLRA ...of the employeesof each of the subentities constituting the single em-ployer to bargain collectively with representativesof their own choosing. [690 F.2d at 507.]Further in its explication of the law in this area, theFifth Circuit had occasion to discuss the doctrine of alterego, commenting that it is often more difficult to provethe existence of this status than it is to establish the exist-ence of a single employer within the meaning of the Act.The court stated:This rationale, broadly read, echoes another Board-created doctrine, that of the alter ego employer.Alter ego issues commonly arise in successorshipsituations, when ownership of a signatory companychanges hands. Although a bona fide successor isnot in general bound by prior collective bargainingagreement, an alter ego will be so bound. NLRB v.Tricor Products, Inc., 636 F.2d 266, 269-70 (10th Cir.1980). This is because an employer will not be per-mitted to evade its obligations under the NLRA bysetting up what appears to be a new company, butis in reality a "disguised continuance" of the oldone. Southport Petroleum Co. v. NLRB, 315 U.S.100, 106 [other citations omitted]. [690 F.2d at 507.]In deciding whether a company is an alter ego,the Board will often look to factors which bearsome similarity to those involved in a single em-ployer question; in particular, whether the two en-terprises have substantially identical management,business purpose operation, equipment customers,supervision and ownership. Hageman UndergroundConstruction, 253 NLRB 60 (1980); Crawford DoorSales Co., 226 NLRB 1144 (1976). However, thefocus of the alter ego doctrine, unlike that of thesingle employer doctrine, is on the existence of adisguised continuance or an attempt to avoid theobligations of a collective bargaining agreementthrough a sham transaction or a technical change inoperations. [Citations omitted.] [Id. at 507-508.]...when the Board makes a finding that a non-sig-natory employer is the alter ego of a signatory em-ployer which has voluntarily agreed to recognizethe union's representative status in a unit stipulatedin the collective bargaining agreement, the Boardgenerally will not reconsider the unit under thecommunity of interests test, but will simply make afar more limited determination whether the stipulat-ed unit is repugnant to any policy embodied in theNLRA. [Id. at 508-509.]In my estimation, Respondent Facts ConstructionCompany, Inc., when judged by the standards enunci-ated above, should be deemed to be an alter ego of Re-spondent Samuel Kosoff & Sons, Inc. Both firms have,with one exception, the same individual owners andSchmidt's 25-percent share of Facts is, from all we canderive from the record, a gift for which he contributedno capital. Allen Kosoff is an officer of both corpora-tions. Ultimate, as distinguished from immediate, controlof labor relations remains in the same hands.6At Kosoff,DeLany and, to some extent, Powell handle labor rela-tions for the firm. Neither does hiring or firing of indi-vidual carpenters. Whenever Kosoff takes on a new job,DeLany or Powell designates the job foreman and it isthe foreman who hires the complement of employeeswho are used to man the job. The foremen then obtainjourneyman carpenters from their own following, i.e.,men who have worked for them before, or from the Car-penters hiring hall. By ancient if unwritten agreementamong all of the principals, Kosoff has always operatedas a union contractor. On the other hand, it is the samethree Kosoff principals, plus Schmidt, acting as theboard of directors of Facts, who hired Schmidt, invest-ing in him the power to hire and fire for the firm muchas he had done when he was a job superintendent forKosoff. The only differences were that Schmidt had anew title-president-and was not bound by any limita-tions contained in a union contract. There is little doubtthat the three Kosoff principals who serve on the Factsboard of directors could terminate Schmidt as companypresident (and superintendent of all jobs) as quickly andas easily as Kosoff could have terminated Schmidt whenhe was on their payroll as a job superintendent. More-over, the ultimate control of labor relations for Facts re-mains with the three Kosoff principals plus Schmidt. Itwas they, and not merely Schmidt, who agreed that thefirm should operate on a nonunion basis and this wasdone before Schmidt sent out the circular letter to cus-tomers, informing them, among other things, that Factswould operate nonunion.6 The Board has held that an effort to avoid compliance with a unioncontract bears heavily upon a finding that there is control of the laborrelations of a subsidiary by its parent. Naccarato Construction Co., 233NLRB 1394 (1977).428 SAMUEL KOSOFF & SONSCiting NLRB v. Tricor Products, supra, the Fifth Cir-cuit in Pratt-Farnsworth, supra, pointed out that antiunionmotivation or sentiment was a relevant factor in analyz-ing the existence of alter ego status.7In this case, suchsentiment or motivation is admitted. Allen Kosoff tookthe stand and flatly stated that Facts was established inorder to permit the acquisition of work which had disap-peared because Kosoff was no longer competitive in cer-tain contracting fields. The Kosoff principals sought toachieve a competitive position in doing smaller contract-ing by operating a nonunion firm which would not haveto pay union scale, union fringes, and be subject to unioncraft limitations. This element in the determination ofalter ego status is well established in the record.The operations of Kosoff and Facts do not present asituation in which two firms operate in totally differenteconomic climates. To a large extent they share the samemarket. Both do general contracting in central NewYork State. Kosoff bids larger jobs which Facts is unableor unwilling to undertake. However, Facts does handlegeneral contracts up to about $70,000. The record indi-cates that, in Kosoff's fiscal year ending September 30,1981, Kosoff paid costs amounting to $9,222,647.81 on 47different jobs. Of those jobs, 30 were under $70,000 andthus well within the range of work performed by Facts.Five of those jobs were for customers who had alsohired Facts on other occasions.It is abundantly clear that Kosoff and Facts do not op-erate at arm's length, a requirement for separate employ-er status, and that Kosoff does not treat Facts as it treatsits other competitors in the general contracting business.sKosoff enjoys bondable status and Facts does not. Kosoffobtained two jobs-one from the New York TelephoneCompany worth $54,000 and one from the United StatesPostal Service worth $200,000-and promptly subcon-tracted the major portion of the work in each contract toFacts without even requiring the submission of competi-tive bids.°Because of bonding requirements, Facts couldnot have obtained either job directly but did obtain thebulk of the work on these jobs through the paternal aus-pices of Kosoff. The amount of work funneled in thismanner to Facts amounted to a substantial, if not major,part of its revenues and served the Kosoff purpose ofgetting Facts in operation and permitting the work it bidto be done more cheaply under nonunion conditions andat a nonunion wage scale. As a result of having success-fully performed a subcontract under Kosoff for the NewYork Telephone Company, Facts was able to demon-strate its reliability to the satisfaction of the phone com-pany and has now been admitted to the phone company'slist of approved contractors for jobs under $20,000.Kosoff has not been so accommodating to other generalcontractors whom it regards as competitors. In subcon-tracting these jobs to Facts, Kosoff violated the provi-7 See also P. A. Hayes, Inc., 226 NLRB 230 (1976), and DMR Corp.,258 NLRB 1063 (1981).a It is interesting to note that Facts acquired its name by being an acro-nym composed of the first letters of the first names of Kosofi's principalsand its office clerical employee.9 Subcontracting to a closely held subsidiary without using competitivebids has been held to be strong evidence of alter ego or single employerstatus. Sossamon Electric Co., 241 NLRB 324 (1979).sions of its contract with Local 12 which forbids the sub-contracting of carpentry work to nonunion employers,but this breach of contract appears to have given it scantpause.It is true that Kosoff and Facts use different comple-ments of employees. Some Facts employees have beenthe sons of Kosoff principals or superintendents whohave worked for Schmidt during summer vacations fromschool. I do not regard this as the typical employeeinterchange which is discussed in unit determinationcases. It is also true that Facts' employees observe nocraft lines and are paid varying wages at different inter-vals, depending on the type of work they are assigned toperform. Kosoff carpenters do nothing but carpentrywork and are paid in accordance with the terms andconditions of the union contract. However, these factorsdo not militate against a finding of alter ego status, since,as the Board pointed out in Angelus Block Co., 250NLRB 868 (1980), such factors are the products of astatus designed and implemented by the parties and resultfrom the failure of the parties to apply the union con-tract to Facts' employees. Accordingly, they do not evi-dence the existence of a separate status. It should also benoted that, on the New York Telephone Company job atWidewaters, which Facts performed as one of the Kosoffsubcontractors alongside other Kosoff subcontractors,Schmidt in effect acted as job superintendent on Kosoff'sbehalf in overseeing the performance of Kosoff's othersubcontractors, in addition to supervising his own em-ployees. The wearing of two hats on this occasionamount to single, integrated management of the job by aparent and its clone.As the Respondents are wont to point out, Facts has aseparate office, separate books, separate equipment, sepa-rate telephone listing, separate insurance policies, and aseparate storage area in which to keep its materials.These matters are incidental when compared with themanner in which Facts originated and how it currentlyobtains a significant portion of the dollar volume of itsbusiness.'0Moreover, Facts holds itself out as beingclosely associated with Kosoff. Allen Kosoff is an officerof both companies and is active in both. This fact wasmade known to the trade in the Syracuse area whenFacts sent out an announcement advertising that it wasopen for business. Facts was not only trading on thename of Allen Kosoff personally but on the name of theKosoff firm, as well, in soliciting business from prospec-tive customers.In light of these factors, I conclude that Facts was andis a disguised continuance, or at least a disguised exten-sion, of Kosoff and is in fact and law its alter ego. Thereis nothing in the Act which is repugnant to the existenceof a bargaining unit which includes both Kosoff's car-penters and Fact's utilitymen, most of whom perform thesame kind of work much of the time. Accordingly, Iconclude that Facts is bound by the terms and conditions'o On occasion, Kosoff has accommodated Facts by making availableto it, at cost or less than cost, the services of a Kosoff truck and driver toperform hauling that Facts had no capacity to do. The fact that theseservices were billed to Facts and later paid for still illustrates the lessthan arm's- length relationship between these two entities.429 DECISIONS OF NATIONAL LABOR RELATIONS BOARDof the collective-bargaining agreement between Kosoffand Local 12 and that by failing and refusing to extendthe provisions of that agreement to include the utility-men employed by Facts both Respondents violated Sec-tion 8(a)(l) and (5) of the Act.2. The refusal of Kosoff to supply the Union withrequested informationThe Board and the courts have enunciated a liberaldiscovery-type standard in determining the potential rel-evance of information which has been sought in aid of abargaining agent's responsibility. See Hiney Printing Co.,262 NLRB 157 (1982), and cases cited therein. In resist-ing the General Counsel's claim that it violated the Actby not providing the Union with the information request-ed in the Union's June 23 letter, Kosoff cites Ohio PowerCo., 216 NLRB 987 (1975), for the proposition that thestandard of relevance of requested information is verybroad and no specific showing is necessary when the in-formation sought covers the terms and conditions of em-ployment within the bargaining unit. However, with re-spect to information sought which is outside the unit, thestandard is narrower and the relevance which is requiredmust be somewhat more precise. Applying this dichoto-my to the evidence in this case is somewhat difficult,since the thrust of the Union's request for informationwas to permit it to determine whether Facts' employeesshould or should not be included in the Kosoff bargain-ing unit. Such information has been determined to be rel-evant to a union's bargaining obligation in such cases asLeonard B. Herbert, Jr. & Co., 259 NLRB 881 (1981), andDoubarn Sheet Metal, 243 NLRB 821 (1979), and Iregard it as relevant here to the performance by theUnion of its duties as the bargaining agent of Kosoff'semployees.I' Much of the information sought by theUnion in its June 23 letter was placed into evidence inthe course of this litigation as bearing upon the relation-ship between Kosoff and Facts, a fact which, in and ofitself, tends to support a finding that the information wasand is relevant and produceable. That much of the infor-mation sought by the Union is already in evidence is nodefense to a Board order which is directed not only tothe totality of the contents of the Union's June 23 letterbut to Kosoff's prospective conduct as well. Kroger Co.,226 NLRB 512 (1976); Bel-Air Bowl, Inc., 247 NLRB 6(1980). Accordingly, I conclude that, by failing and re-fusing to supply the Union with information requested inits letter of June 23, Respondent Kosoff violated Section8(a)(1) and (5) of the Act.On these findings of fact and on the entire recordherein considered as a whole, I make the followingCONCLUSIONS OF LAW1. Respondent Samuel Kosoff & Sons, Inc. is now, andat all times material herein has been, an employer en-" I Kosoff also argues that the Union acquiesced in the existence of theKosoff-Facts relationship. However, this argument has a hollow ring inlight of the fact that Kosoff was deliberately withholding from the Unionthe information it requested to ascertain the nature of the Kosoff-Factsrelationship.gaged in commerce within the meaning of Section 2(2),(6), and (7) of the Act.2. Respondent Facts Construction Company, Inc. isthe alter ego of Respondent Samuel Kosoff & Sons, Inc.3. United Brotherhood of Carpenters & Joiners ofAmerica, AFL-CIO, Local Union No. 12 (the Union), isa labor organization within the meaning of Section 2(5)of the Act.4. All carpenters and joiners, as defined in the collec-tive-bargaining agreement between the Union and theBuilding Trades Employers Association of Central NewYork, Inc., including those employed by RespondentsSamuel Kosoff & Sons, Inc. and Facts ConstructionCompany, Inc., but excluding supervisors as defined inthe Act, constitute a unit appropriate for collective bar-gaining within the meaning of Section 9(b) of the Act.5. At all times material herein the Union has been theexclusive collective-bargaining representative of all ofthe employees in the unit found appropriate in Conclu-sion of Law 4 for the purpose of collective bargainingwithin the meaning of Section 9(a) of the Act.6. By failing and refusing to supply the Union with re-quested information relating to its relationship with itsalter ego, Facts Construction Company, Inc., Respond-ent Samuel Kosoff & Sons, Inc. violated Section 8(a)(5)of the Act.7. By failing and refusing to apply the terms and con-ditions of the collective-bargaining agreement enteredinto by the Union and the Building Trades EmployersAssociation of Central New York, Inc. to all employeesemployed in the bargaining unit found appropriate inConclusion of Law 4, both Respondents violated Section8(a)(5) of the Act.8. The unfair labor practices set forth above in Con-clusions of Law 6 and 7 violate Section 8(a)(l) of theAct and have a close, intimate, and adverse effect on thefree flow of commerce within the meaning of Section2(6) and (7) of the Act.REMEDYHaving found that the Respondents herein have com-mitted certain unfair labor practices, I will recommendthat they be required to cease and desist therefrom andto take other affirmative actions designed to effectuatethe purposes and policies of the Act. The recommendedOrder will provide that both Respondents be required tobargain collectively in good faith with the Union as theexclusive collective-bargaining representative of theirnonsupervisory carpenter and joiner employees, thatthey be required to apply to all of these employees theterms and conditions of the current collective-bargainingagreement between the Union and the Building TradesEmployers Association of Central New York, Inc., andthat Kosoff be required to supply the Union with the in-formation concerning its relationship with Facts whichwas requested by the Union in its letter to Kosoff datedJune 23, 1982. The Order will require both Respondents,jointly and severally, to make whole the employees ofFacts for any loss of wages and benefits they may havesuffered by reason of the unfair labor practices foundherein, including holiday and vacation pay, travel pay,430 SAMUEL KOSOFF & SONSovertime, and payments of contributions to health, wel-fare, vacation, and pension funds required under theterms of the above-recited collective-bargaining agree-ment, together with any liquidated or other damages re-quired by contract to be paid to benefit fund trustees be-cause of delinquencies in making contributions. F.M.L.Supply, Inc., 258 NLRB 604 (1981). The amounts due forloss of wages, overtime, travel pay, holiday and vacationpay, and any other amounts of money which are easilydetermined will be paid with interest thereon computedat the adjusted prime rate used by the Internal RevenueService for the computation of tax payments. OlympicMedical Corp., 250 NLRB 146 (1980); Isis Plumbing Co.,138 NLRB 716 (1962). Inasmuch as a determination ofthe amounts due to fringe benefit funds, both in contribu-tions and penalties, may be more difficult to compute, Iwill leave the determination of interest due on such pay-ments to the compliance stage of this proceeding.Merryweather Optical Co., 240 NLRB 1213 (1979). I willalso recommend that both Respondents be required topost the usual notice advising their employees of theirrights and of the results in this case.On the basis of these findings of fact and conclusionsof law and on the entire record, I make the followingrecommended l 2ORDERI. Respondent Samuel Kosoff & Sons, Inc., Syracuse,New York, its officers, supervisors, attorneys, successors,and assigns, shall supply the Union with information re-quested in the Union's letter to Kosoff, dated June 23,1982, relating to Kosoff's relationship to Facts and anyother information requested by the Union which is rele-vant to its responsibility as bargaining agent.II. Respondents Samuel Kosoff & Sons, Inc. and itsalter ego Facts Construction Company, Inc., Syracuse,New York, their officers, supervisors, attorneys, succes-sors, and assigns, shall, jointly and severally1. Cease and desist from(a) Refusing to recognize and bargain with UnitedBrotherhood of Carpenters & Joiners of America, AFL-CIO, Local Union No. 12, as the exclusive collective-bargaining representative of all of its carpenters and join-ers, as defined in the collective-bargaining agreement be-tween the Union and the Building Trades Employers As-sociation of Central New York, Inc., including those em-ployed by Respondents Samuel Kosoff & Sons, Inc. andits alter ego Facts Construction Company, Inc., but ex-cluding supervisors as defined in the Act.(b) Refusing to apply the terms and conditions of thecollective-bargaining agreement concluded by the Unionwith the Building Trades Employers Association of Cen-tral New York, Inc. to all nonsupervisory employees em-ployed by Facts Construction Company, Inc. who docarpentry and joining work, as defined in that contract.12 If no exceptions are filed as provided by Sec. 102.46 of the Board'sRules and Regulations, the findings, conclusions, and recommendedOrder shall, as provided in Sec. 102.48 of the Rules, be adopted by theBoard and all objections to them shall be deemed waived for all pur-poses.(c) By any like or related means interfering with, re-straining, or coercing employees in the exercise of rightsguaranteed to them by Section 7 of the Act.2. Take the following affirmative action designed to ef-fectuate the purposes and policies of the Act.(a) Recognize and, upon request, bargain collectivelywith United Brotherhood of Carpenters & Joiners ofAmerica, AFL-CIO, Local Union No. 12, as the exclu-sive collective-bargaining representative of all of its car-penters and joiners, as defined in the collective-bargain-ing agreement between the Union and the BuildingTrades Employers Association of Central New York,Inc., including those employed by Respondents SamuelKosoff & Sons, Inc. and Facts Construction Company,Inc., but excluding supervisors as defined in the Act.(b) Applying to all of the nonsupervisory employeesemployed by Facts Construction Company, Inc., who docarpentry and joining work, as defined in the collective-bargaining agreement between the Union and the Build-ing Trades Employers Association of Central New York,Inc., the terms and conditions of that contract.(c) Make whole all of the employees of RespondentFacts Construction Company, Inc., for any loss of pay orbenefits which they have suffered by reason of the unfairlabor practices found herein, and make whole all of thejointly administered benefit trust funds established by thecontract between the Union and the Building TradesEmployers Association of Central New York, Inc., forany contributions which have not been paid for the bene-fit of employees of Respondent Facts Construction Com-pany, Inc., in the manner described above in the sectionentitled "Remedy."(d) Preserve and, on request, make available to theBoard or its agents for examination and copying, all pay-roll and other records necessary to analyze the amountsof backpay and benefit fund contributions due under theterms of this Order.(e) Post at the offices and jobsites of the respective Re-spondents in and about Syracuse, New York, copies ofthe attached notice marked "Appendix."'3 Copies of thenotice, on forms provided by the Regional Director forRegion 3, after being signed by the Respondents' author-ized representative, shall be posted by the Respondentsimmediately upon receipt and maintained for 60 consecu-tive days in conspicuous places including all placeswhere notices to employees are customarily posted. Rea-sonable steps shall be taken by the Respondents to ensurethat the notices are not altered, defaced, or covered byany other material.(f) Notify the Regional Director in writing within 20days from the date of this Order what steps the Re-spondents have taken to comply.i' If this Order is enforced by a Judgment of a United States Court ofAppeals, the words in the notice reading "Posted by Order of the Na-tional Labor Relations Board" shall read "Posted Pursuant to a Judgmentof the United States Court of Appeals Enforcing an Order of the Nation-al Labor Relations Board."431 DECISIONS OF NATIONAL LABOR RELATIONS BOARDAPPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that weviolated the National Labor Relations Act and has or-dered us to post and abide by this notice.WE WILL NOT in any like or related manner interferewith, restrain, or coerce employees in the exercise of therights guaranteed them by Section 7 of the Act.Samuel Kosoff & Sons, Inc. will provide UnitedBrotherhood of Carpenters & Joiners of America, AFL-CIO, Local Union No. 12, the information requested bythe Union concerning its relationship to Facts Construc-tion Company, Inc., in its letter of June 23, 1982, andwill provide the Union with any other requested infor-mation which is relevant to the Union's responsibility asbargaining agent.WE WILL recognize and bargain collectively, upon re-quest, with the Union as the exclusive collective-bargain-ing agent of all of the carpenters and joiners, as definedin a contract between the Union and the Building TradesEmployers Association of Central New York, Inc., ex-clusive of supervisors, who are employed either bySamuel Kosoff & Sons, Inc. or Facts Construction Com-pany, Inc., and WE WILL apply the terms and conditionsof that contract to the carpenter-joiner employees ofFacts Construction Company, Inc.WE WILL, jointly and severally, make whole all of thenonsupervisory carpenter and joiner employees of FactsConstruction Company, Inc., for any loss of pay or bene-fits, including wages, overtime, holiday, and vacationpay, which they have lost by virtue of our failure toapply the terms and conditions of the union agreement tothem, with interest, and WE WILL jointly and severally,make whole any jointly administered benefit trust fundsfor any contributions covering employees of Facts Con-struction Company, Inc., which were not paid because ofour failure to apply to these employees the terms andconditions of the union agreement, together with any de-linquency penalties which may be due, and with interest.SAMUEL KOSOFF & SONS, INC., AND FACTSCONSTRUCTION COMPANY, INC.432